By the Court,
Sawyer, J.
Section eighteen of the Act of 1861, authorizing Los Angeles County to fund its indebtedness, provides that no interest shall *395be paid on any warrant drawn on the County Treasurer after July 1st, 1861.
In 1864 another Act was passed authorizing the further funding of the indebtedness of the county, which should accrue prior to July 1st, 1864; and the Act provides, that, on all indebtedness entitled to be funded on that day, interest shall be allowed at the rate of ten per cent per annum from the date of the protest of the same by the County Treasurer, to said July 1st, 1864. This provision embraces warrants that were not to bear interest under the Act of 1861.
The only question made by the appellants is, that the provision authorizing interest to be allowed on those warrants, which, by the Act of 1861, bore no interest when the indebtedness was incurred, and the warrants drawn, is unconstitutional and void. The bonds to be issued were made payable in twenty years, with interest at only seven per cent. The county being unable to pay its warrants as they were issued, the postponement of the payment for a period of twenty years, at the low rate of seven per cent per annum interest, would seem to be a sufficient consideration for allowing interest from the time of protest for non-payment till the time of funding. At all events, the postponement gave the holders an equitable claim to the allowance of interest which it was competent for the Legislature to recognize, and authorize to be paid. The principles announced in Blanding v. Burr, 13 Cal. 349 ; Contra Costa County v. Board of Supervisors of Alameda County, 26 Cal. 649; and People v. Pacheco, 27 Cal. 176, are applicable to this case. Upon the authority of these cases the provisions of the Act complained of must be held to be constitutional.
Judgment affirmed.